DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 02, 13 and 29, 2021 have been considered by the Examiner and made of record in the application file.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered. Claims 1-9 and 11-29 are now pending in the present application. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-16, 19, 21, and 27 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Foti et al. (US 2020/0280843, hereinafter Foti).
Regarding claim 1,  Foti teaches an apparatus comprising: 
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (FIG. 3, par [0092]), cause the apparatus to at least: 
obtain provisioning information, from a home network, to enable selection of an access node for access between at least a first access node comprising an interworking function, being at least one of a non-3GPP interworking function or a non-cellular interworking function for accessing a first core network via a non-3GPP access, and a second access node comprising an evolved packet data gateway for accessing a second core network via a non-3GPP access; (UE obtaining information that will enable the UE to perform the security gateway selection – par [0163]. In one aspect, the UE obtains the information from the HPLMN – par [0164], [0165]. The ePDG and/or N3IWF selection information may include an “any PLMN” entry – par [0170])
wherein the provisioning information comprises at least a non-3GPP access network node configuration information to enable selection of the access node, wherein the non-3GPP access network node configuration information comprises 
access node selection information comprising at least access node type preference for a particular access node type among a plurality Page 2 of 35of access node types for a particular public land mobile network (PLMN) (the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF… network preference for connectivity over non-3GPP access and/or PLMN priority to select a corresponding PLMN where a security gateway should be selected – par [0170]) and a fully qualified domain name (FQDN) format configuration of a list of public land mobile network (PLMNs) (1. ePDG identifier configuration (if ePDG is supported in the HPLMN): 
home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN); and home network evolved packet data gateway access node (EPDG) configuration of the home public land mobile network (HPLMN) (ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136]. N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137], a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN - par [0140]. a prioritized list of PLMNs which are preferred for N3IWF selection. It also indicates if selection of an N3IWF in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN – par [0141]); 
determine configuration information to be used for selection of an the access node for an accessing network (the UE proceeds with the selection of the security gateway. It takes into account the 
select, based on at least one of the provisioning information or determined configuration information, the access node for the access, wherein the access is at least one of non-3GPP access or non-cellular access; and connect to the selected access node for access to the first core network or the second core network (the UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171]), wherein the first core network is accessed if the first access node is selected, or the second core network is accessed if the second access node is selected (UE that supports 3GPP 4G and 5G radio as well as WiFi, to perform selection of either an ePDG for access to EPC or an N3IWF for access to 5GCN over an untrusted non-3GPP access such as Wireless LAN, WLAN network using WiFi radio. The ePDG and N3IWF acting as security gateways to EPC and 5GCN respectively – par [0054]. The UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171]); 
Regarding claim 2, Foti teaches claim 1 and further teaches wherein the apparatus is located in its home country (par [0040])
Regarding claim 3, Foti teaches claim 1 and further teaches  wherein the apparatus is further caused to support only one access node type and a home network access node configuration information of the HPLMN corresponding to the supported access node type is used for selecting the access node (UE is attached to except the HPLMN. If the ePDG and/or N3IWF selection information 
Regarding claim 4, Foti teaches claim teaches claim 3 and further teaches wherein the access node type is a non- 3GPP interworking function (N31WF), and the home network non-3GPP interworking function access node configuration of the HPLMN is used to obtain N3IWF address information, and the apparatus connects to the selected N3IWF for access to a core network (N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137]. The UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171]).
Regarding claim 5, Foti teaches claim teaches claim 3 and further teaches wherein the access node type is an evolved packet data gateway (ePDG), and the home network evolved packet data gateway access node configuration of the HPLMN is used to obtain ePDG address information, and the apparatus connects to the selected ePDG for access to a core network (ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136]. The UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171] ).
Regarding claim 9, Foti teaches a method comprising: 
obtaining, at a user equipment, provisioning information from a home network of the user equipment, to enable selection of an access node for access between at least a first access node comprising an interworking function, being at least one of a non-3GPP interworking function or a non- cellular interworking function for accessing a first core network via a non- Page 5 of 353GPP access, and a second access node comprising an evolved packet data gateway for accessing a second core network via a non-3GPP access (UE obtaining information that will enable the UE to perform the security gateway selection – par [0163]. In one aspect, the UE obtains the information from the HPLMN – par [0164], [0165]. The ePDG and/or N3IWF selection information may include an “any PLMN” entry – par [0170]);  
wherein the provisioning information comprises at least a non-3GPP access node configuration information to enable selection of the access node, wherein the non-3GPP access network node configuration information comprises access node selection information comprising at least access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) (the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF… network preference for connectivity over non-3GPP access and/or PLMN priority to select a corresponding PLMN where a security gateway should be selected – par [0170]) and a fully qualified domain name (FQDN) format configuration of a list of public land mobile network (PLMNs) (1. ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136], 2. N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137], a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN - par [0140]. a prioritized list of PLMNs which are preferred for N3IWF selection. It also indicates if selection of an N3IWF in a PLMN should be based on 
home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN); and home network evolved packet data gateway access node (EPDG) configuration of the home public land mobile network (HPLMN) ((ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136]. N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137], a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN - par [0140]. a prioritized list of PLMNs which are preferred for N3IWF selection. It also indicates if selection of an N3IWF in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN – par [0141]);
determining configuration information to be used for the selection of the access node for an accessing network (the UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171]. Note: “SGCN” and “5GCN” are used throughout the publication. However, it is believed “SGCN” is a typographical error and should read 5GCN – see [0003]); 
selecting, based on at least one of the provisioning information or determined configuration information, the access node for the access, wherein the access is at least one of non-3GPP access or non-cellular access; and Page 6 of 35connecting to the selected access node for access to the first core network or the second core network (the UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171]), wherein the first core network is accessed if the first access node is selected, or the second core network is accessed if the second access node is selected (UE that supports 3GPP 4G and 5G radio as well as WiFi, to perform selection of either an ePDG for access to EPC or an N3IWF for access to 5GCN over an untrusted non-3GPP access such as Wireless LAN, WLAN network using WiFi radio. The ePDG and N3IWF acting as security gateways to EPC and 5GCN respectively – par [0054]. The UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171]).
Regarding claim 11, Foti teaches claim 9 and further teaches wherein the apparatus is located in its home country (par [0040])
Regarding claim 12, Foti teaches claim 11 and further teaches wherein the access node type is a non- 3GPP interworking function (N31WF), and the home network non-3GPP interworking function access node configuration of the HPLMN is used to obtain N3IWF address information, and the apparatus connects to the selected N3IWF for access to a core network (N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137]. The UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171]).
Regarding claim 13, Foti teaches claim teaches claim 11 and further teaches wherein the access node type is an evolved packet data gateway (ePDG), and the home network evolved packet data gateway access node configuration of the HPLMN is used to obtain ePDG address information, and the apparatus connects to the selected ePDG for access to a core network (ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136]. The UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171] ).
Regarding claim 14, Foti teaches claim teaches claim 9 and further teaches wherein the apparatus is not located in its home country (UE determines to be located in a country other than its home country (called the visited country) – par [0042]).
Regarding claim 15, Foti teaches claim teaches claim 14 and further teaches wherein the apparatus is further caused to support a plurality of access node types as the access node (when a UE or a wireless device supports both 4G and 5G and is able to support access to EPC over a non-3GPP access via an ePDG or access to the 5GCN over a non-3GPP access via an N3IWF – par [0099]) a and the access node selection information of the visited PLMN is used for obtaining the access node type preference information (if the UE is registered via 3GPP access on a PLMN and the UE is attempting to connect over non-3GPP access and has obtained security gateway records or information either via the AAA, ANDSF or the DNS, and the returned record for the same PLMN indicate ePDG and N3IWF as supported security gateways – par [0180]).
Regarding claim 16, Foti teaches a non-transitory computer readable storage medium including program code which when executed by at least one processor (par [0092], FIG. 3) causes operations comprising: 
receiving provisioning information, from a user equipment's home network, to enable selection of an access node for access between at least a first access node comprising an interworking function, being at least one of a non-3GPP interworking function or a non-cellular interworking function for accessing a first core network via a non-3GPP access, and a second access node comprising an evolved packet data gateway for accessing a second core network via a non-3GPP access (UE obtaining information that will enable the UE to perform the security gateway selection – par [0163]. In one aspect, the UE obtains the information from the HPLMN – par [0164], [0165]. The ePDG and/or N3IWF selection information may include an “any PLMN” entry – par [0170]);
 Page 8 of 35wherein the provisioning information comprises at least a non- 3GPP access network node configuration information to enable selection of the access node, wherein the non-3GPP access network node configuration information comprises access node selection information comprising at least access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) (the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF… network preference for connectivity over non-3GPP access and/or PLMN priority to select a corresponding PLMN where a security gateway should be selected – par [0170]) and a fully qualified domain name (FQDN) format configuration of a list of public land mobile network (PLMNs) (1. ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136], 2. N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137], a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN - par [0140]. a prioritized list of PLMNs which are preferred for N3IWF selection. It also indicates if selection of an N3IWF in a PLMN should be based on 
home network non-3GPP interworking function (N3IWF) access node configuration of the home public land mobile network (HPLMN); and home network evolved packet data gateway access node (EPDG) configuration of the home public land mobile network (HPLMN) (ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136]. N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137], a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN - par [0140]. a prioritized list of PLMNs which are preferred for N3IWF selection. It also indicates if selection of an N3IWF in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN – par [0141]); 
determining configuration information to be used for the selection of the access node for an accessing network (the UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171]. Note: “SGCN” and “5GCN” are used throughout the publication. However, it is believed “SGCN” is a typographical error and should read 5GCN – see [0003]);
selecting, based on at least one of the provisioning information or determined configuration information, the access node for the access, wherein the access is at least one of non-3GPP access or non-cellular access; and connecting to the selected access node for access to a-the first core network or the second core network (the UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171]), Page 9 of 35wherein the first core network is accessed if the first access node is selected, or the second core network is accessed if the second access node is selected (UE that supports 3GPP 4G and 5G radio as well as WiFi, to perform selection of either an ePDG for access to EPC or an N3IWF for access to 5GCN over an untrusted non-3GPP access such as Wireless LAN, WLAN network using WiFi radio. The ePDG and N3IWF acting as security gateways to EPC and 5GCN respectively – par [0054]. The UE proceeds with the selection of the security gateway. It takes into account the received information, its capability to support connecting to EPC over non-3GPP access (non-3GPP 4G method) or to SGCN over non-3GPP access (non-3GPP 5G method) – par [0171]). 
Regarding claim 19, Foti teaches claim 4 and further teaches wherein the home N3IWF identifier contains only FQDN instead of IP address, and the apparatus is further caused to initiate DNS query to retrieve N31WF's IP address by constructing an N3IWF FQDN based on the configured FQDN of the home N3IWF identifier (UE then use the received FQDN of either the ePDG or the N3IWF and uses the DNS, server function to obtain the IP address(es) of the ePDG or N3IWF – par [0144]).
Regarding claim 21, Foti teaches claim 2 and further teaches wherein the apparatus is caused to only support one access node type as the access node and the access node configuration information of the HPLMN is not configured wherein the apparatus is further caused to select home N3IWF node for access to a core network (If the ePDG and/or N3IWF selection information contains both the “any PLMN” and the PLMN the UE is attached to, the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF, the UE capability if it supports only one method or both methods of connecting via non-3GPP access – par [0142]. When the HPLMN has not provided the ePDG and/or N3IWF identifier … The UE then use the received FQDN of .
Regarding claim 27, Foti teaches claim 14 and further teaches wherein the user equipment only supports one access node type (If the ePDG and/or N3IWF selection information contains both the “any PLMN” and the PLMN the UE is attached to, the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF, the UE capability if it supports only one method or both methods of connecting via non-3GPP access – par [0142]) and the access node selection information of the visited PLMN is used for obtaining the access node address information (if the ePDG selection information contains one or more PLMNs in the visited country, the UE shall select an ePDG in one of these PLMNs I par [0047]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8, 17, 18, 22, 24, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Foti in view of Salkintzis (US 2017/0374018). 
Regarding claim 6, Foti teaches claim 1 and  but fail to teach wherein the apparatus is not located in its home country further caused to at least receive a response to the query, and wherein to determine the configuration information, the apparatus is caused to query a server to determine whether a country at which the access node is located requires lawful interception and to receive a response to the query, the response including an indication of whether the country at which an access network providing the access is located requires lawful interception of communications and/or a list of one or more interworking function nodes, being at least one of a non-3GPP interworking function or a non-cellular interworking function, supporting the lawful interception of communications.
However, Salkintzis teaches wherein the apparatus is not located in its home country (UE 205 determines that it is located in a region other than its home region, the UE 205 uses DNS-based service discovery to determine if the region in which it is presently located mandates the selection of ePDG in that region. The UE 205 transmits a DNS query 410 identifying the present region – par [0089]) further caused to at least receive a response to the query, and wherein to determine the configuration information, the apparatus is caused to query a server to determine whether a country at which the access node is located requires lawful interception and to receive a response to the query, the response including an indication of whether the country at which an access network providing the access is located requires lawful interception of communications and/or a list of one or more interworking function nodes, being at least one of a non-3GPP interworking function or a non-cellular interworking function, supporting the lawful interception of communications (In one embodiment, the present region corresponds to a present country and the UE 205 uses an ISO country code to identify the present country to the DNS server 270. For example, if the UE 205 is located in Germany (which has the ISO country code of “DE”), then the UE 205 makes a DNS query 410 that includes the ISO country code “DE.” – par [0100]. the DNS server 270 returns 415 a list of one or more records in response to the DNS query 410. By receiving 415 one or more records, the UE 205 determines that regulation in the present region mandates ePDG selection in that region – par [0102]. The UE 205 does not select an ePDG in the HPLMN 215. This is because local regulations in the visited region 230 mandate ePDG selection in a PLMN located in the visited region 230, for example to support lawful interception… where there are no local regulations mandating ePDG selection in the visited region 230, the UE 205 may select an ePDG in the home region 210 – par [0108]).
It would have been obvious to incorporate the feature taught by Salkintzis in Foti to comply with local regulations.
Regarding claim 7, Foti teaches in view of Salkintzis teaches claim 6 and further teaches wherein the apparatus is further caused to only support one access node type and the access node selection information of the visited PLMN is used for obtaining the access node address information (If the PLMN record indicate a security gateway that does not support the connectivity method of the UE (example the PLMN supports ePDG but the UE only supports non-3GPP 5G method), or the requested network slice is not supported, then the UE checks for another PLMN in the prioritized list – par [0182]).
Regarding claim 8, Foti teaches in view of Salkintzis and further teaches wherein the apparatus is further caused to support a plurality of access node types as the access node (when a UE or a wireless device supports both 4G and 5G and is able to support access to EPC over a non-3GPP access via an ePDG or access to the 5GCN over a non-3GPP access via an N3IWF – par [0099]) and the access node selection information of the visited PLMN is used for obtaining the access node type preference information (if the UE is registered via 3GPP access on a PLMN and the UE is attempting to connect over non-3GPP access and has obtained security gateway records or information either via the AAA, ANDSF or the DNS, and the returned record for the same PLMN indicate ePDG and N3IWF as supported security gateways – par [0180]).
Regarding claim 17,  Foti teaches an apparatus (FIG. 9) comprising: 
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (FIG. 9), cause the apparatus to at least: 
provide a user equipment with provisioning information, from a home network, to enable selection of an access node for access between at least a first access node comprising an interworking function, being at least one of a non-3GPP interworking function or a non-cellular interworking function for accessing a first core network via a non-3GPP access, and a second access node comprising an evolved packet data gateway for accessing a second core network via a non-3GPP access; (UE obtaining information that will enable the UE to perform the security gateway selection – par [0163]. In one aspect, the UE obtains the information from the HPLMN – par [0164], [0165]. The ePDG and/or N3IWF selection information may include an “any PLMN” entry – par [0170])
wherein the provisioning information comprises at least an access network node configuration information to enable selection of the access node, wherein the access network node configuration information comprises Page 10 of 35access node selection information comprising at least access node type preference for a particular access node type among a plurality of access node types for a particular public land mobile network (PLMN) (the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF… network preference for connectivity over non-3GPP access and/or PLMN priority to select a corresponding PLMN where a security gateway should be selected – par [0170]) and a fully qualified domain name (FQDN) format configuration of a list of public land mobile network (PLMNs) (1. ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136], 2. N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137], a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN - par [0140]. a prioritized list of PLMNs which are preferred for N3IWF selection. It also indicates if selection of an N3IWF in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN – par [0141]); 
a plurality of home network access node configurations, wherein each access node configuration represents the configuration information of a distinct access node type out of different access node types supported by a home public land mobile network (HPLMN) (ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136]. N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137], a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN - par [0140]. a prioritized list of PLMNs which are preferred for N3IWF selection. It also indicates if selection of an N3IWF in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN – par [0141]); 
{receive a query for whether a country at which the access node is located requires lawful interception of communications; 
provide a response to the query, the response including at least one of an indication of whether the country at which an access network providing the access is located requires lawful interception of communications or a list of one or more interworking function nodes, being at least one of a non-3GPP interworking function or a non-cellular interworking function, supporting the lawful interception of communications}.
Foti fails to teach receive a query for whether a country at which the access node is located requires lawful interception of communications; provide a response to the query, the response including at least one of an indication of whether the country at which an access network providing the access is located requires lawful interception of communications or a list of one or more interworking function nodes, being at least one of a non-3GPP interworking function or a non-cellular interworking function, supporting the lawful interception of communications.
However, Salkintzis teaches receive a query for whether a country at which the access node is located requires lawful interception of communications (The UE 205 transmits a DNS query 410 identifying the present region – par [0089]) provide a response to the query, the response including at least one of an indication of whether the country at which an access network providing the access is located requires lawful interception of communications or a list of one or more interworking function nodes, being at least one of a non-3GPP interworking function or a non-cellular interworking function, supporting the lawful interception of communications (In one embodiment, the present region corresponds to a present country and the UE 205 uses an ISO country code to identify the present country to the DNS server 270. For example, if the UE 205 is located in Germany (which has the ISO country code of “DE”), then the UE 205 makes a DNS query 410 that includes the ISO country code “DE.” – par [0100]. the DNS server 270 returns 415 a list of one or more records in response to the DNS query 
It would have been obvious to incorporate the feature taught by Salkintzis in Foti to comply with local regulations.
Regarding claim 18,  Foti teaches a method comprising:
providing a user equipment with provisioning information to enable selection of an access node for access between at least a first access node comprising an interworking function, being at least one of a non-3GPP interworking function or a non-cellular interworking function for accessing a first core network via a non-3GPP access, and a second access node comprising an evolved packet data gateway for accessing a second core network via a non-3GPP access (UE obtaining information that will enable the UE to perform the security gateway selection – par [0163]. In one aspect, the UE obtains the information from the HPLMN – par [0164], [0165]. The ePDG and/or N3IWF selection information may include an “any PLMN” entry – par [0170])
wherein the provisioning information comprises at least an access network node configuration information to enable selection of ) (the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF… network preference for connectivity over non-3GPP access and/or PLMN priority to select a corresponding PLMN where a and a fully qualified domain name (FQDN) format configuration of a list of public land mobile network (PLMNs) (1. ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136], 2. N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137], a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN - par [0140]. a prioritized list of PLMNs which are preferred for N3IWF selection. It also indicates if selection of an N3IWF in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN – par [0141]); 
a plurality of home network access node configurations, wherein each access node configuration represents the configuration information of a distinct access node type out of different access node types supported by a home public land mobile network (HPLMN) (ePDG identifier configuration (if ePDG is supported in the HPLMN): comprising the FQDN or IP address of an ePDG in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0136]. N3IWF identifier configuration (if N3IWF is supported in HPLMN): comprising the FQDN or IP address of an N3IWF in the HPLMN and a corresponding priority for selecting an ePDG or an N3IWF in that PLMN – par [0137], a prioritized list of PLMNs which are preferred for ePDG selection. It also indicates if selection of an ePDG in a PLMN should be based on Tracking/Location Area Identity FQDN or on Operator Identifier FQDN. The list of PLMNs may include the HPLMN - par [0140]. a prioritized list of PLMNs which are preferred for N3IWF selection. It also indicates if selection of an N3IWF in a PLMN 
{receiving a query for whether a country at which the access node is located requires lawful interception of communications; Page 12 of 35providing a response to the query, the response including at least one of an indication of whether the country at which an access network providing the access is located requires lawful interception of communications or a list of one or more interworking function nodes, being at least one of a non-3GPP interworking function or a non-cellular interworking function, supporting the lawful interception of communication}.
Foti fails to teach receiving a query for whether a country at which the access node is located requires lawful interception of communications; providing a response to the query, the response including at least one of an indication of whether the country at which an access network providing the access is located requires lawful interception of communications or a list of one or more interworking function nodes, being at least one of a non-3GPP interworking function or a non-cellular interworking function, supporting the lawful interception of communication.
However, Salkintzis teaches receiving a query for whether a country at which the access node is located requires lawful interception of communications (The UE 205 transmits a DNS query 410 identifying the present region – par [0089]) providing a response to the query, the response including at least one of an indication of whether the country at which an access network providing the access is located requires lawful interception of communications or a list of one or more interworking function nodes, being at least one of a non-3GPP interworking function or a non-cellular interworking function, supporting the lawful interception of communication (In one embodiment, the present region corresponds to a present country and the UE 205 uses an ISO country code to identify the present country to the DNS server 270. For example, if the UE 205 is located in Germany (which has the ISO country code of “DE”), then the UE 205 makes a DNS query 410 that includes the ISO country code “DE.” 
It would have been obvious to incorporate the feature taught by Salkintzis in Foti to comply with local regulations.
Regarding claim 22, Foti in view of Salkintzis teaches claim 6 and Foti further teaches wherein the apparatus is caused to only support one access node type and has no configuration of the access node selection information and wherein the apparatus is further caused to perform a DNS query (If the ePDG and/or N3IWF selection information contains both the “any PLMN” and the PLMN the UE is attached to, the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF, the UE capability if it supports only one method or both methods of connecting via non-3GPP access – par [0142]. When the HPLMN has not provided the ePDG and/or N3IWF identifier … The UE then use the received FQDN of either the ePDG or the N3IWF and uses the DNS, server function to obtain the IP address(es) of the ePDG or N3IWF – par [0172]) {to determine if the selection of N3IWF is mandatory}.
Foti fails to teach wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory.
However, Salkintzis teaches wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (In one embodiment, the present region corresponds to a present country and the UE 205 uses an ISO country code to identify the present country to the DNS 
It would have been obvious to incorporate the feature taught by Salkintzis in Foti to comply with local regulations.
Regarding claim 23, Foti in view of Salkintzis teaches claim 6 and Foti further teach wherein the apparatus is caused to only support one access node type, use WLAN and not be registered to a PLMN via 3GPP access and wherein the apparatus is further caused to perform a DNS query (If the ePDG and/or N3IWF selection information contains both the “any PLMN” and the PLMN the UE is attached to, the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF, the UE capability if it supports only one method or both methods of connecting via non-3GPP access – par [0142]. When the HPLMN has not provided the ePDG and/or N3IWF identifier … The UE then use the received FQDN of either the ePDG or the N3IWF and uses the DNS, server function to obtain the IP address(es) of the ePDG or N3IWF – par [0172]) {to determine if the selection of N3IWF is mandatory}.
wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory.
However, Salkintzis teaches wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (In one embodiment, the present region corresponds to a present country and the UE 205 uses an ISO country code to identify the present country to the DNS server 270. For example, if the UE 205 is located in Germany (which has the ISO country code of “DE”), then the UE 205 makes a DNS query 410 that includes the ISO country code “DE.” – par [0100]. the DNS server 270 returns 415 a list of one or more records in response to the DNS query 410. By receiving 415 one or more records, the UE 205 determines that regulation in the present region mandates ePDG selection in that region – par [0102]. The UE 205 does not select an ePDG in the HPLMN 215. This is because local regulations in the visited region 230 mandate ePDG selection in a PLMN located in the visited region 230, for example to support lawful interception… where there are no local regulations mandating ePDG selection in the visited region 230, the UE 205 may select an ePDG in the home region 210 – par [0108]. It should be noted, Salkintzis discloses “In one embodiment, the mobile core network 130 is a 5G packet core or the evolved packet core”- par [0078], in this case disclosed ePDG is equivalent to a N2IWF which is mentioned by Foti throughout the publication).
It would have been obvious to incorporate the feature taught by Salkintzis in Foti to comply with local regulations.
Regarding claim 24, Foti in view of Salkintzis teaches claim 6 and Foti further teaches wherein the apparatus is caused to support a plurality of access node types as the access node and has no configuration of the access node selection information, and wherein the apparatus is further caused to perform a DNS query (If the ePDG and/or N3IWF selection information contains both the “any PLMN” and the PLMN the UE is attached to, the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF, the UE capability if it supports only one to determine if the selection of N3IWF is mandatory}
Foti fails to teach wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory.
However, Salkintzis teaches wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (In one embodiment, the present region corresponds to a present country and the UE 205 uses an ISO country code to identify the present country to the DNS server 270. For example, if the UE 205 is located in Germany (which has the ISO country code of “DE”), then the UE 205 makes a DNS query 410 that includes the ISO country code “DE.” – par [0100]. the DNS server 270 returns 415 a list of one or more records in response to the DNS query 410. By receiving 415 one or more records, the UE 205 determines that regulation in the present region mandates ePDG selection in that region – par [0102]. The UE 205 does not select an ePDG in the HPLMN 215. This is because local regulations in the visited region 230 mandate ePDG selection in a PLMN located in the visited region 230, for example to support lawful interception… where there are no local regulations mandating ePDG selection in the visited region 230, the UE 205 may select an ePDG in the home region 210 – par [0108]. It should be noted, Salkintzis discloses “In one embodiment, the mobile core network 130 is a 5G packet core or the evolved packet core”- par [0078], in this case disclosed ePDG is equivalent to a N2IWF which is mentioned by Foti throughout the publication).
It would have been obvious to incorporate the feature taught by Salkintzis in Foti to comply with local regulations.
Regarding claim 25, Foti in view of Salkintzis teaches claim 6 and Foti further teaches wherein the apparatus is caused to support a plurality of access node types as the access node, use WLAN and not be registered to a PLMN via 3GPP access, and wherein the apparatus is further caused to perform a DNS query (If the ePDG and/or N3IWF selection information contains both the “any PLMN” and the PLMN the UE is attached to, the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF, the UE capability if it supports only one method or both methods of connecting via non-3GPP access – par [0142]. When the HPLMN has not provided the ePDG and/or N3IWF identifier … The UE then use the received FQDN of either the ePDG or the N3IWF and uses the DNS, server function to obtain the IP address(es) of the ePDG or N3IWF – par [0172]) {to determine if the selection of N3IWF is mandatory} 
Foti fails to teach wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory.
However, Salkintzis teaches wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (In one embodiment, the present region corresponds to a present country and the UE 205 uses an ISO country code to identify the present country to the DNS server 270. For example, if the UE 205 is located in Germany (which has the ISO country code of “DE”), then the UE 205 makes a DNS query 410 that includes the ISO country code “DE.” – par [0100]. the DNS server 270 returns 415 a list of one or more records in response to the DNS query 410. By receiving 415 one or more records, the UE 205 determines that regulation in the present region mandates ePDG selection in that region – par [0102]. The UE 205 does not select an ePDG in the HPLMN 215. This is because local regulations in the visited region 230 mandate ePDG selection in a PLMN located in the visited region 230, for example to support lawful interception… where there are no local regulations mandating ePDG selection in the visited region 230, the UE 205 may select an ePDG in the home region 210 – par [0108]. It should be noted, Salkintzis discloses “In one embodiment, the mobile core network 130 is a 5G packet core or the evolved packet core”- par [0078], in this case disclosed ePDG is equivalent to a N2IWF which is mentioned by Foti throughout the publication).
 Salkintzis in Foti to comply with local regulations.
Regarding claim 28, Foti in view of Salkintzis teaches claim 14 and Foti further teaches  wherein the user equipment only supports one access node type and has no configuration of the access node selection information, wherein the user equipment is further caused to perform a DNS query (If the ePDG and/or N3IWF selection information contains both the “any PLMN” and the PLMN the UE is attached to, the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF, the UE capability if it supports only one method or both methods of connecting via non-3GPP access – par [0142]. When the HPLMN has not provided the ePDG and/or N3IWF identifier … The UE then use the received FQDN of either the ePDG or the N3IWF and uses the DNS, server function to obtain the IP address(es) of the ePDG or N3IWF – par [0172]) {to determine if the selection of N3IWF is mandatory}.
Foti fails to teach wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory.
However, Salkintzis teaches wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (In one embodiment, the present region corresponds to a present country and the UE 205 uses an ISO country code to identify the present country to the DNS server 270. For example, if the UE 205 is located in Germany (which has the ISO country code of “DE”), then the UE 205 makes a DNS query 410 that includes the ISO country code “DE.” – par [0100]. the DNS server 270 returns 415 a list of one or more records in response to the DNS query 410. By receiving 415 one or more records, the UE 205 determines that regulation in the present region mandates ePDG selection in that region – par [0102]. The UE 205 does not select an ePDG in the HPLMN 215. This is because local regulations in the visited region 230 mandate ePDG selection in a PLMN located in the visited region 230, for example to support lawful interception… where there are no local regulations 
It would have been obvious to incorporate the feature taught by Salkintzis in Foti to comply with local regulations.
Regarding claim 29, Foti in view of Salkintzis teaches claim 14 and Foti further teaches wherein the user equipment only supports one access node type, use WLAN and not be registered to a PLMN via 3GPP access, and wherein the user equipment is further caused to perform a DNS query (If the ePDG and/or N3IWF selection information contains both the “any PLMN” and the PLMN the UE is attached to, the UE will determine which security gateway to select based on if available, the priority of connecting via an ePDG or an N3IWF, the UE capability if it supports only one method or both methods of connecting via non-3GPP access – par [0142]. When the HPLMN has not provided the ePDG and/or N3IWF identifier … The UE then use the received FQDN of either the ePDG or the N3IWF and uses the DNS, server function to obtain the IP address(es) of the ePDG or N3IWF – par [0172]) {to determine if the selection of N3IWF is mandatory} 
Foti fails to teach wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory.
However, Salkintzis teaches wherein the apparatus is further caused to perform a DNS query to determine if the selection of N3IWF is mandatory (In one embodiment, the present region corresponds to a present country and the UE 205 uses an ISO country code to identify the present country to the DNS server 270. For example, if the UE 205 is located in Germany (which has the ISO country code of “DE”), then the UE 205 makes a DNS query 410 that includes the ISO country code “DE.” – par [0100]. the DNS server 270 returns 415 a list of one or more records in response to the DNS query 410. By receiving 415 
It would have been obvious to incorporate the feature taught by Salkintzis in Foti to comply with local regulations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Foti in view of Liu et al. (WIPO publication WO 2016/161404), hereinafter Liu). 
Regarding claim 20, Forti teaches claim 4 but fails to teach wherein the home N3IWF identifier information is not provisioned in the non-3GPP access network node configuration information, the apparatus is then further caused to initiate DNS query to retrieve N3IWF's IP address by constructing an FQDN based on FQDN format of the HPLMN configured in the access node selection information using the PLMN ID of the HPLMN stored in the universal subscriber identity module.
However, Liu teaches wherein the home N3IWF identifier information is not provisioned in the non-3GPP access network node configuration information, the apparatus is then further caused to initiate DNS query to retrieve N3IWF's IP address by constructing an FQDN based on FQDN format of the HPLMN configured in the access node selection information using the PLMN ID of the HPLMN stored in the universal subscriber identity module (par [0067], [0068]. It should be noted Foti teaches UE constructs an FQDN (which may be based on the country the UE is currently located or the operator 
It would have been obvious to incorporate the feature taught by Liu in Forti to allow an UE to select an gateway even when its ID is not available.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over  Foti in view of Salkintzis and further in view of Liu. 
Regarding claim 26, Forti in view of Salkintzis teaches claim 8 but fails to teach wherein the access node selection information of the visited PLMN indicates preference of one access node type, the apparatus is then further caused to initiate DNS query to retrieve the IP address information of the preferred access node type by constructing a FQDN based on the FQDN format of the visited PLMN configured in the access node selection information using the PLMN ID of the visited PLMN.
However, Liu teaches wherein the access node selection information of the visited PLMN indicates preference of one access node type, the apparatus is then further caused to initiate DNS query to retrieve the IP address information of the preferred access node type by constructing a FQDN based on the FQDN format of the visited PLMN configured in the access node selection information using the PLMN ID of the visited PLMN (par [0062], [0065]).
It would have been obvious to incorporate the feature taught by Liu in Forti to allow an UE to select an gateway even when its ID is not available.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-29 have been considered but are moot  in view of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642